       Case 3:19-cv-03418-WHO Document 21 Filed 12/20/19 Page 1 of 2



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice
     HSimpkins@perkinscoie.com
 6   Lauren Watts Staniar, pro hac vice
     LStaniar@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98102
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                   Case No. 19-cv-03418-WHO
     Delaware corporation,
17                                                 PLAINTIFF TWITCH INTERACTIVE,
                            Plaintiff,             INC.’S NOTICE OF VOLUNTARY
18                                                 DISMISSAL AS TO DOE IP ADDRESS
            v.                                     73.65.112.131
19
     JOHN AND JANE DOES 1–100,
20   individuals,

21                          Defendants.

22

23

24

25

26

27

28                                                -1-
                                                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                                                                         CASE NO. 19-CV-03418-WHO
                                                                                        146487481.1
       Case 3:19-cv-03418-WHO Document 21 Filed 12/20/19 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Twitch Interactive, Inc.

 2   (“Twitch”), hereby dismisses this action against Doe IP Address 73.65.112.131, whose identity the

 3   parties have agreed to keep confidential.

 4   DATED: December 20, 2019                          PERKINS COIE LLP
 5
                                                       By: /s/ Lauren Watts Staniar
 6                                                         Holly M. Simpkins, pro hac vice
                                                           HSimpkins@perkinscoie.com
 7                                                         Katherine M. Dugdale, Bar No. 168014
                                                           KDugdale@perkinscoie.com
 8                                                         Lauren Watts Staniar, pro hac vice
                                                           LStaniar@perkinscoie.com
 9
                                                            Attorneys for Plaintiff
10                                                          Twitch Interactive, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   -2-
                                                        PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                                                                             CASE NO. 19-CV-03418-WHO
                                                                                                 146487481.1
